Citation Nr: 0108481	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-03 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

1.  Service connection for skin problems and hair loss as a 
result of exposure to ionizing radiation.

2.  Service connection for reaction to serum vaccines.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel



INTRODUCTION

The veteran reportedly had active service from January 1957 
to January 1963.  A certificate of discharge shows that he 
was discharged from a naval reserve unit in July 1963.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) in which the RO denied service connection for 
skin problems and hair loss as well as reaction to serum 
vaccines.  Notice of that decision was mailed on September 8, 
1998.  The veteran's notice of disagreement was received on 
September 7, 1999.  The RO issued a statement of the case in 
October 1999.  The veteran's substantive appeal was received 
in March 2000.  It appears that the statement of the case was 
initially returned as undeliverable to the veteran.  A 
notation in the claims folder indicates that as late as 
January 2000, the veteran's address was unknown.  The veteran 
reported in the substantive appeal that he had been unaware 
of the statement of the case, because it had been sent to an 
old address.  In view of the uncertainty as to when the 
statement of the case was sent to the veteran's correct 
address, the Board will presume that the veteran's 
substantive appeal was timely received.  See 38 C.F.R. 
§ 20.302(b) (providing that a substantive appeal must be 
filed within 60 days of the issuance of a statement of the 
case or within the remainder of the one year period from the 
date of mailing of notice of the action being appealed).


REMAND

The veteran's claims were denied on the basis that they were 
not well grounded.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA's duty to assist includes making reasonable efforts to 
obtain medical and other records that are relevant to the 
veteran's claim unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  See the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  

The law provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A). 

In addition to the requirements of the Veterans Claims 
Assistance Act, VA has undertaken an affirmative obligation 
to obtain copies of the veteran's service medical records.  
McCormick v. Gober, 14 Vet. App. 39, 49 (2000).  In this 
case, the RO requested the veteran's service medical records 
from the National Personnel Records Center.  NPRC responded 
by requesting that VA furnish all service numbers and 
complete a National Archive Form 13075.  The RO apparently 
requested additional information from the veteran, but it is 
unclear whether the veteran responded.  In any event, the 
veteran had previously submitted a certificate of discharge 
containing a service number different from that initially 
furnished to NPRC.  The RO does not appear to have made 
further efforts to obtain service medical records from NPRC.  

The United States Court of Appeals for the Federal Circuit 
has held that a single request for service medical records 
does not satisfy VA's duty to assist veterans with the 
development of their claims.  Hayre v. Gober, 188 F.3d 1327 
(Fed. Cir. 1999).

The veteran has submitted a statement from a private 
physician reporting that the veteran had excoriations of the 
forearms and scalp, and nodules on the scalp.  The private 
physician's treatment records, if any, have not been 
obtained.  The duty to assist includes seeking records of 
treatment reported by private physicians.  Massey v. Brown, 7 
Vet App 204 (1994).

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  See Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).  The Board finds that 
the evidence related to the veteran's claim of service 
connection for skin problems and hair loss as well as 
reactions to serum vaccinations is insufficient upon which to 
base an informed decision.  Additional medical evidence must 
be secured to make a decision on the claim. 

Remand to obtain additional medical records pertaining to the 
veteran is warranted.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  

Accordingly, the matter on appeal is remanded for the 
following actions:

1.  The RO must review the veteran's 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) is completed.   

2.  The RO should afford the veteran 
another opportunity to supply information 
on NA Forms 13055 and 13075.  The RO 
should then furnish any information 
furnished by the veteran, as well as the 
service number reported by the veteran on 
his substantive appeal and in the 
certificate of discharge, to NPRC with 
another request for all of the veteran's 
service medical records.  NPRC should 
also be requested to verify the dates and 
locations of his service.  

3.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated him 
for skin problems and hair loss as well 
as reaction to serum vaccines since his 
discharge from military service.  In any 
case, the RO should obtain the veteran's 
medical records from the physician who 
furnished the May 1999 statement.  The RO 
should inform the veteran of any records 
it is unable to obtain.  

4.  The RO should undertake any 
development indicated under the provisions 
of 38 C.F.R. § 3.311(2000).  The RO should 
also review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified. 

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO is advised that where the remand orders of the Board 
or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated.  Stegall v. West, 11 Vet. App. 268 
(1998). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of  the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


